           Case 4:19-cv-01889-CLM Document 1 Filed 11/20/19 Page 1 of 5                 FILED
                                                                               2019 Nov-20 PM 03:52
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          MIDDLE DIVISION

ROBERT GILREATH,                                   )
                          PLAINTIFF,               )
                                                   )
       v.                                          )   Civil Action No.
                                                   )
LINCOLN LIFE ASSURANCE                                 _________________________
                                                   )
COMPANY OF BOSTON, f/k/a Liberty                   )
Life Assurance Company of Boston,                  )
                                                   )
                          DEFENDANT.               )


                             NOTICE OF REMOVAL

      Pursuant to 28 U.S.C. § 1446, Defendant Lincoln Life Assurance Company

of Boston f/k/a Liberty Life Assurance Company of Boston (“Lincoln Life”),

hereby invokes this Court’s jurisdiction under 28 U.S.C. §§ 1331 and 1441, and

states the following grounds for removal:

      1.      Plaintiff instituted this action on or about October 22, 2019, in the

Circuit Court of Etowah County, Alabama, Case No. 31-CV-2019-900853.00

(hereinafter referred to as the “State Action”).

      2.      Plaintiff served Lincoln Life with the State Action Summons and

Complaint on October 25, 2019. A true and correct copy of the served Summons

and Complaint are attached as Exhibit A. Lincoln Life has not served any answer

or responsive pleading to the Complaint, nor made any appearance or argument
           Case 4:19-cv-01889-CLM Document 1 Filed 11/20/19 Page 2 of 5




before the State Court. Thus, this Notice has been filed with this Court within

thirty (30) days of service of copies of the Summons and Complaint in the State

Action upon any defendant.

      3.      This action is removed to this Court pursuant to 28 U.S.C. § 1331, as

this action involves claims that relate to the laws of the United States, specifically,

the Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C.

§§ 1001, et seq.

      4.      ERISA applies to any “employee benefit plan” if the plan is

established or maintained by an employer or employee organization engaged in

commerce or in any industry or activity affecting commerce. 29 U.S.C. § 1003.

An “employee benefit plan” is defined as an employee welfare benefit plan or an

employee pension benefit plan. 29 U.S.C. § 1002(3). A plan is a welfare benefit

plan if it “was established or is maintained for the purpose of providing for its

participants or their beneficiaries, through the purchase of insurance or otherwise, .

. . benefits in the event of sickness, accident, disability, death or unemployment.”

29 U.S.C. § 1002(1) (references to other types of employer-provided benefits

qualifying as ERISA plans omitted) (emphasis added).

      5.      In the State Action, Plaintiff is seeking to recover long term disability

benefits (along with other damages) from a disability benefits plan, in which he




                                          -2-
           Case 4:19-cv-01889-CLM Document 1 Filed 11/20/19 Page 3 of 5




was a participant by virtue of his employment with Vulcraft.1 The benefit plan at

issue is an “employee welfare benefit plan” as that term is defined in 29 U.S.C. §

1002(1) of the Employee Retirement Income Security Act (“ERISA”).             The

benefits sought by Plaintiffs in the State Action are sought from an ERISA plan.

Therefore, the plan and an action for benefits under the plan are governed by

ERISA, and Plaintiff states that his claim “is filed pursuant to 29 USC §1132.”2

The Court’s analysis of Plaintiff’s causes of action will necessarily require

interpretation of this ERISA plan. Because the preemptive force of ERISA is so

powerful that it completely displaces any state law cause of action, Plaintiff’s

causes of action will be “recharacterized” as a federal claim under ERISA.

Plaintiff’s causes of action in the State Action are completely preempted by 29

U.S.C. § 1132(a)(1)(B) and/or § 1132(a)(3).       Metropolitan Life Ins. Co. v.

Massachusetts, 471 U.S. 724 (1985); Pilot Life Ins. Co. v. Dedeoux, 481 U.S. 41

(1987); Metropolitan Life Ins. Co. v. Taylor, 481 U.S. 58 (1987). Accordingly,

removal to this Court is proper pursuant to 28 U.S.C. § 1441(a) as it is under the

original jurisdiction of the Court pursuant to 28 U.S.C. § 1331 and 29 U.S.C. §

1132(e).




1
    Complaint at ¶ 1.
2   Complaint at ¶ 9.

                                       -3-
           Case 4:19-cv-01889-CLM Document 1 Filed 11/20/19 Page 4 of 5




      6.      Lincoln Life submits this Notice without waiving any defenses to the

claims asserted by Plaintiff or conceding that Plaintiff has pled claims upon which

relief can be granted.

      7.      The State Court from which this action was removed and in which this

action was commenced is within this Court’s district and division.

      8.      This Notice of Removal will be filed promptly with the State Court, as

required by 28 U.S.C. § 1446(d).

      9.      By copy of this document and in accordance with the Certificate of

Service, Lincoln Life is providing notice to all parties in this action advising of the

filing of this Notice of Removal pursuant to 28 U.S.C. § 1446(d).

      WHEREFORE, Lincoln Life gives notice that the referenced action pending

in the Circuit Court of Etowah County, Alabama has been removed to this Court.

                                        Respectfully submitted,


                                        /s/ Matthew W. Robinett
                                        Matthew W. Robinett
                                        ASB-3523-I72M
                                        Attorney for Defendant
                                        NORMAN, WOOD, KENDRICK & TURNER
                                        Ridge Park Place, Suite 3000
                                        1130 22nd Street South
                                        Birmingham, AL 35205
                                        Telephone: (205) 328-6643
                                        Facsimile: (205) 251-5479
                                        Email: mrobinett@nwkt.com

                                        AND
                                          -4-
         Case 4:19-cv-01889-CLM Document 1 Filed 11/20/19 Page 5 of 5




                                        Iwana Rademaekers, Esq.
                                        (Motion for Pro Hac Vice pending)
                                        Texas Bar No. 16452560
                                        Attorney for Defendant
                                        LAW OFFICES OF IWANA RADEMAEKERS, P.C.
                                        14785 Preston Road, Suite 550
                                        Dallas, Texas 75254
                                        Main: (214) 579-9319
                                        Fax: (469) 444-6456
                                        Email: iwana@rademaekerslaw.com

                                        ATTORNEYS FOR DEFENDANT


                          CERTIFICATE OF SERVICE

             I hereby certify that on November 20, 2019, I electronically filed the

foregoing with the Clerk of the Court using the CM/ECF system which will send

notification of such filing to the following Parties of Record:

                          Myron K. Allenstein
                          Rose Marie Allenstein
                          Allenstein & Allenstein, LLC
                          141 South 9th Street
                          Gadsen, AD 35901
                          e-mail: myron@allenstein.com
                          e-mail: rose@allenstein.com


                                        s/ Matthew W. Robinett
                                        Counsel of Record




                                          -5-
